By the Court.
It is not the duty of a municipality to keep streets and alleys open, in repair and free from nuisance until it opens the same to public travel or in some other manner invites the public to use the same for street and alley purposes, notwithstanding stjch streets and alleys have been *176dedicated by a private owner to such'public purpose and such dedication has been accepted by the council of a municipality.
The question whether streets and alleys dedicated to public use and accepted by the public have been improved or opened up to public travel, or the public invited in any other way to make use of the same for such purpose, is one for the jury, and where there is any evidence tending to prove' such facts it is error for the trial court to direct a verdict.

Judgment of the circuit court affirmed and cause remanded.

Johnson, Donahue, Wanamaker and Newman, JJ., concur.
Nichols, C. J., and Siiauck, J., dissent.